PER CURIAM.
The defendant was convicted of forgery in the District Court of Salt Lake County. He filed a notice of appeal in his own behalf and requested that an attorney be appointed to assist him in prosecuting the appeal. The Court appointed an attorney of long experience, who, after reviewing the record and consulting with Mr. Haynes, reported to the Court that he was unable to *409find any error in the record upon which he could hope to obtain a reversal of the conviction. Mr. Haynes was notified of this fact and advised that if he desired to do so, he could file a brief in his own behalf within 30 days.
That time has long since expired and no brief having been filed by Mr. Haynes, the appeal is dismissed.